DISSENTING OPINION BY
Judge SIMPSON.
I respectfully disagree that Department of Environmental Protection (DEP) field inspectors are empowered to initiate significant criminal prosecutions without reference to law enforcement officers or judicial officers under the statute known as the 1957 Blasting Act.1 I dissent because such power is unexpressed, unnecessary, and unwise.
First, it is undisputed that the 1957 Blasting Act does not expressly authorize agency employees to initiate criminal proceedings.2 Significantly, the statute spe-eifically vests civil enforcement authority by granting the agency power to suspend or revoke licenses and thereby put offending blasters out of business. Section 2 of the 1957 Blasting Act, 73 P.S. § 165. It does not, however, go further and explicitly grant criminal enforcement authority so that the agency may also seek fines and imprisonment for offending blasters. Under these circumstances, power to institute criminal prosecutions remains vested in law enforcement officers3 and judicial officers acting as issuing authorities,4 not in agency employees.
DEP’s attempt to trace criminal enforcement authority through its predecessor agency lacks merit. The Act of June 2, 1913,5 created the pertinent predecessor agency, the Industrial Board, which later became the Department of Labor and Industry. Section 8 of that act authorized enforcement of all “existing laws and of this act, and the rules and regulations of the Industrial Board hereinafter provided for.”6 Further, Section 16 of that act authorized the agency “to enforce ... this act” and to institute “[pjrosecutions for violations of the provisions of this act, or the rules and regulations of said [agen*880cy].... ”7 Subsequent amendments did not broaden relevant authority to prosecute beyond the Act of June 2, 1913, existing laws and regulations. The prosecution here does not deal with a violation of the Act of June 2, 1913, laws existing in 1913, or any regulation of the Industrial Board or the Department of Labor and Industry. Thus, there is simply no express authority for DEP to institute criminal prosecutions under the 1957 Blasting Act without reference to law enforcement officers or issuing authorities.
DEP argues authority to prosecute is implicit in Section 5 of the 1957 Blasting Act, which defines summary penalties.8 However, penal provisions of statutes, such as Section 5, are to be strictly construed. 1 Pa.C.S. § 1928(b)(1). Where there is ambiguity in the language of a penal statute, such language shall be interpreted in the light most favorable to the accused. Commonwealth v. Scolieri, 571 Pa. 658, 813 A.2d 672 (2002).
The interpretation invited by DEP violates this basic tenet of statutory construction. The proper interpretation here, being most favorable to the accused, restricts authority to prosecute to those expressly provided such power by law. This conclusion is reinforced by decisions of this Court which require express legislative delegation of the authority to issue criminal citations. See Commonwealth v. Theodorou, 777 A.2d 1203 (Pa.Cmwlth.2001); Commonwealth v. Domin, 684 A.2d 211 (Pa.Cmwlth.1996); Dep’t of Envtl. Res. v. Quaker State Oil Ref. Co., 70 Pa.Cmwlth. 107, 452 A.2d 614, 616 (1982)(“any authority in Department personnel to issue criminal citations must, therefore, be conferred by the legislation, and must be express”).
Second, the criminal prosecution power DEP seeks is unnecessary because alternate methods of criminal enforcement are available. The Pennsylvania Rules of Criminal Procedure provide several procedures to initiate summary criminal prosecutions; citation, complaint, and, in rare cases, warrantless arrest. Pa.R.Crim.P. 400. While citation and warrantless arrest are available only to law enforcement officers, a non-law enforcement “affiant”9 can “institute a criminal proceeding in a summary case by filing a complaint with the proper issuing authority.” Pa.R.Crim.P. 420. As competent affiants, DEP field inspectors can enforce the provisions of the 1957 Blasting Act by filing complaints with the proper judicial officer acting as an issuing authority. The complaint is reviewed and approved or disapproved by the issuing authority, and often by the *881district attorney. Pa.R.Crim.P. 421. Upon approval, the issuing authority issues a summons. Id. Disapproval is reviewable by a judge. See Pa.R.Grim.P. 506(B)(2).
DEP advances the naive argument that use of the complaint procedure would imperil enforcement because district attorneys and judicial officers acting as issuing authorities lack sufficient sophistication to approve prosecutions for violations of blasting regulations. Suffice it to say that judicial officers and district attorneys routinely address prosecutions involving scientific evidence more complex than that required here. Identification by DNA analysis, hair comparison and fingerprint analysis, time-of-death estimation by forensic entomologists, cause-of-death analysis by pathologists, accident reconstruction by engineers and injury cause and severity opinion by physicians are commonplace. Moreover, as here, district justices and judges will be involved in prosecutions whether initiated by citation or by complaint. Thus, there is no reason to believe prosecutions initiated by citation will be more successful than those commenced by complaint and summons.
Importantly, DEP’s conduct here is inconsistent with citation practice. Citations are intended to provide the accused with prompt notice of minor charges.10 Here, DEP did not issue the citations until over two months after the alleged criminal conduct. Reproduced Record (R.R.) at 41a-383a. Moreover, by aggregating 331 counts against the corporate defendant and 30 counts against the individual defendant, DEP transformed the crimes from “the minor nature of summary offenses” described in the criminal rules into serious matters. For example, the corporate defendant faces fines up to $331,000, and the individual defendant faces up to 30 months in prison upon default. Both these maximum penalties exceed the maximum penalties in many court cases. 18 Pa.C.S. § 106; Pa.R.Crim.P. 103. In summary, DEP’s conduct here is more consistent with complaint/summons practice than with time-of-commission citations for minor offenses.
Finally, from a policy viewpoint, implying criminal enforcement power in DEP is unwise. It is not the mission of this Court to expand government authority or to facilitate agency prosecutions. The delicate *882criminal law balance between government and its citizens should not be altered except by express mandate. In lieu of specific direction to the contrary, significant criminal prosecutions should remain under the watch of experienced prosecutors and judicial officers, not agency employees.
Accordingly, I would affirm the order of the Court of Common Pleas of Schuylkill County, which concluded that DEP field inspectors lacked power to initiate this significant prosecution without prior reference to law enforcement officers and judicial officers.

. Act of July 10, 1957, P.L. 685, as amended, 73 P.S. §§ 164-168.


. Section 5 of the 1957 Blasting Act, 73 P.S. § 168 provides:
Any person violating any of the provisions of this act, or any of the rules or regulations of the Department of Labor and Industry made pursuant thereto, shall, upon conviction in a summary proceeding, be sentenced to pay a fine of not less than ten dollars ($10) nor more than one hundred dollars ($100), and upon failure to pay such fine and costs, shall undergo imprisonment for not more than thirty days.


. Pa.R.Crim.P. 103 defines "Law Enforcement Officer” as "any person who is by law given the power to enforce the law when acting within the scope of that person’s employment.”


. Pa.R.Crim.P. 103 defines "issuing authority” as "any public official having the power and authority of a magistrate, a Philadelphia bail commissioner, or a district justice.” Judges of the courts of common pleas may act as issuing authority. 42 Pa.C.S. § 912.


. P.L. 396, as amended, 71 P.S. §§ 1441-1451.


. Section 8 of the Act of June 2, 1913, emphasis added. Section 8 was repealed by the Act of June 7, 1923, P.L. 498. Article 29 of the Act of June 7, 1923 (Repealer) repealed Section 8 but not Section 16, which remains in effect.


. 71 P.S. § 1445 (emphasis added).


. DEP asserts implied authority to issue citations is supported by precedents of this Court, the Superior Court, and our Supreme Court. However, the cited cases are distinguishable. In those cases, the officer’s criminal enforcement authority was derived from an express grant or common law. See Commonwealth v. Lockridge, 570 Pa. 510, 810 A.2d 1191 (2002) citing Commonwealth v. Leet, 537 Pa. 89; 641 A.2d 299 (1994)(deputy sheriff's authority to issue citations based on witness statements derived from common law duties of sheriff); Commonwealth v. Daugherty, 829 A.2d 1273 (Pa.Cmwlth.2003)(expressed authority granted by section 105.1 of the BOCA code); Dep’t of Envtl. Res. v. Blosenski Disposal Serv., 97 Pa.Cmwlth. 489, 509 A.2d 978 (Pa.Cmwlth.1986)(explicit grant of authority to DEP provided by Section 104(11) of the Solid Waste Management Act); Commonwealth v. Joki, 330 Pa.Super. 406, 479 A.2d 616 (1984)(expressed authority for zoning officer to issue citations provided by local zoning ordinance in accordance with 53 Pa.C.S. § 10617).


.Pa.R.Crim.P. 103 defines "affiant” as "any responsible person capable of taking an oath who signs, swears to, affirms, or, when permitted by these rules, verifies a complaint and appreciates the nature and quality of that person’s act.”


. The Criminal Rules Committee's Introduction to Chapter 4 of the Rules provides in pertinent part, with emphasis added:
The procedures set out in the following rules governing summary cases (as defined in Rule 103) recognize the importance of prompt notice that a summary offense is being alleged, while also taking account of the minor nature of summary offenses. Although the law recognizes the possibility of an arrest in some summary cases, it is intended under these rules that a citation will be issued to the defendant except in exceptional circumstances (such as those involving violence, or the imminent threat of violence, or those involving a danger that the defendant will flee).
Experience with citation procedures indicates that most defendants will obey summary process in summary cases. The rule procedures here, therefore, are generally designed to favor the least intrusive means of instituting a summary proceeding. The general scheme laid out in these rules is that normally summary cases will be instituted not by arrest, but by a law enforcement officer (as defined in Rule 103) handing a citation to the defendant at the time the offense is committed. There may, however, be situations when it is not feasible to immediately issue a citation to the defendant; in these situations, the law enforcement officer would file a citation with the district justice. In the situations when the affiant is not a law enforcement officer, the affiant would file a complaint with the district justice. When either a citation or a complaint is filed with the district justice, the district justice is expected thereafter to issue a summons to the defendant.